Title: To James Madison from William Kirkpatrick, 28 May 1803 (Abstract)
From: Kirkpatrick, William
To: Madison, James


28 May 1803, Málaga. Encloses a duplicate copy of his letter of 28 Apr. and copies of O’Brien’s letters of 19, 22, 24, and 29 Apr. Did not forward them sooner as no ships have left Málaga for the U.S.; is finally obliged to send them through Cádiz. Has had “no Information whatever” from Commodore Morris or any other commanders of U.S. frigates in the Mediterranean since Morris’s departure on 15 Apr.
 

   
   RC and enclosures (DNA: RG 59, CD, Málaga, vol. 1). RC 1 p. For enclosures, see nn.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:558.



   
   The four enclosed letters from O’Brien to Kirkpatrick (4 pp.; docketed by Wagner) deal primarily with the expulsion of British consul John Falcon from Algiers as well as Danish negotiations with the dey. O’Brien’s 19 Apr. 1803 letter is printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:393. For Falcon’s expulsion, see O’Brien to JM, 28 Apr. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:559).



   
   A full transcription of this document has been added to the digital edition.

